Citation Nr: 0609399	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the right leg, the testes, and a skin disorder, 
for the purpose of accrued benefits.  

3.  Entitlement to service connection for hearing loss, for 
the purpose of accrued benefits.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 70 percent disabling, for the 
purpose of accrued benefits. 

5.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left thigh with involvement of 
Muscle Group XIV, rated 40 percent disabling, for the purpose 
of accrued benefits. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Another rating decision that same month 
granted basic eligibility to Dependents' Educational 
Assistance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died on November [redacted], 2002, and the cause of death 
as listed on the death certificate was trauma - closed head 
injury.  Other significant conditions contributing to death 
but not resulting in the underlying cause of death were blunt 
chest trauma, cervical spine fracture, and pelvic fracture.  
The manner of death was an accidental automobile crash on 
November [redacted], 2002.  There was no indication on the death 
certificate as to whether an autopsy was performed.  An 
accident report indicates that there was a witness to the 
accident. 

At the time of the veteran's death he was service-connected 
for PTSD, rated 70 percent disabling; for residuals of a GSW 
of the left thigh with involvement of Muscle Group XIV, rated 
40 percent disabling; and for traumatic arthritis of the 
lumbar spine, rated 20 percent disabling.  There was a 
combined disability evaluation of 90 percent.  He was 
assigned a total disability rating as a result of 
unemployability due to service-connected disabilities (TDIU 
rating) and basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, both from July 27, 
1995.  

However, prior to the veteran's death, he had perfected 
appeals for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disability of the right leg, the testes, and a 
skin disorder; service connection for hearing loss; an 
increased rating for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling; and an increased rating for 
residuals of a gunshot wound (GSW) of the left thigh with 
involvement of Muscle Group XIV, rated 40 percent disabling.  

The appellant, the veteran's wife, alleges that the severity 
of the veteran's service-connected PTSD, together with the 
adverse effects of medication for that disorder made him 
drowsy and, combined or separately, caused or contributed to 
the veteran's fatal vehicular accident.  

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 "compels 
the conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

In light of the contention described above, any adjudication 
of the claim for an increased rating for PTSD, for the 
purpose of accrued benefits, could possibly impact on his 
widow-appellant's claim for service connection for the cause 
of his death.  So the claim for service connection for the 
cause of his death must be deferred because it is 
inextricably intertwined with the claim for an increased 
rating for PTSD, for the purpose of accrued benefits.  See, 
e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

But unlike the claim for service connection for the cause of 
the veteran's death, the adjudication of the claims for 
accrued benefits must be made based upon the evidence on file 
at the time of his death, including any VA medical records 
that must be deemed to have been constructively on file at 
that time.  See 38 U.S.C.A. § 5121(a) (West 2002) and 
38 C.F.R. § 3.1000(a) (2005); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records are deemed to be 
constructively in the possession of VA adjudicators and must 
be obtained).  

In this regard, there is testimony from an RO hearing in 
April 1997 that the veteran was in receipt of Social Security 
Administration (SSA) benefits (page 4 of that transcript) but 
it not clear whether these were due to retirement or to 
disability.  This should be clarified and if he was receiving 
SSA disability benefits, all records pertaining to the award 
of such benefits should be obtained, including any underlying 
medical records.  

Also, the appellant testified at an October 2005 hearing held 
at the RO in Atlanta, Georgia, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  A transcript of that 
proceeding is of record.  At that hearing the appellant 
testified that the veteran's reckless driving had begun when 
he started taking psychotropic medication (Page 17 of the 
transcript), and that a witness to the veteran's fatal 
accident had stated that immediately after the accident the 
veteran had stated that he was on a lot of medication and had 
been drowsy or sleepy while driving (Page 9 of the 
transcript).  As to this, the copy of the report of the 
veteran's fatal accident which is on file lists a woman as 
having been a witness to the accident.  So, the RO should 
request that the appellant obtain from this witness a 
detailed account of the accident.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, there has been no opportunity to comply with the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506.  So, this opportunity should be taken to fully comply 
with all VCAA notice requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken to provide 
the notice requirements needed to fully comply 
with the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506.  

2.  Ask the widow-appellant to provide the names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the veteran's hearing loss, 
PTSD, GSW residuals of the left thigh, and 
disabilities of the right leg, testes, and skin 
for which compensation is sought under 38 U.S.C.A. 
§ 1151- which are not already on file.  Ask her 
to complete and return the appropriate releases 
(VA Form 21-4142) so VA can obtain the 
confidential medical records of each source she 
identifies.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the claims file.  
If any request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).  

3.  Also ask the widow-appellant to specify 
whether the veteran ever received any relevant VA 
medical treatment and, if he did, to state where 
and approximately when he received the treatment.  
Then obtain these records and associate them with 
the other evidence in the claims file.  

4.  The appellant should be requested to clarify 
whether the Social Security benefits that the 
veteran was receiving were based upon disability 
rather than merely his retirement.   
 
If he was receiving Social Security disability 
benefits, contact the Social Security 
Administration (SSA) and obtain a copy of the 
decision concerning the veteran's claim for 
disability benefits with that agency, including 
any medical records used to make the decision, 
copies of any hearing transcripts, etc.  If the RO 
learns that the records sought do not exist or 
that further efforts to obtain them would be 
futile, this must be specifically indicated in the 
record. 

5.  The appellant should be requested to contact 
the witness to the veteran's fatal automobile 
accident and ask that she submit a written 
statement detailing the events that she witnessed, 
to include all statements made by the veteran.  If 
the appellant is unable to do so, then the RO 
should take the appropriate steps to contact the 
witness, as above. 

6.  Send the claims file, with the additional 
evidence obtained above, to an appropriate VA 
physician for a medical opinion concerning whether 
the veteran's service-connected PTSD and 
psychotropic medication either alone or in 
combination so affected the veteran that it is as 
likely as not (i.e., 50-percent or greater 
probability) that such effect caused the veteran 
to have his fatal automobile crash.  Discuss the 
rationale of the opinion.  And if, per chance, no 
opinion can be rendered, please explain why this 
is not possible or feasible.  

6.  Review the claims file.  If any development is 
incomplete, including if the medical opinion 
requested does not contain sufficient information 
in response to the questions posed, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  Also 
ensure that all notice and development required by 
the VCAA has been done.

7.  Then readjudicate the claim for service 
connection for the cause of the veteran's death 
based on any additional evidence obtained.

Also adjudicate, on a de novo basis, the claims 
for accrued benefits.  

Bear in mind these accrued benefits claims must be 
adjudicated on the basis of the evidence on file 
at the time of the veteran's death, including any 
VA medical records constructively on file.

8.  If the claim for service connection for the 
cause of the veteran's death remains denied, send 
the widow-appellant and her representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond to it.

The widow-appellant and her representative also 
must be informed that, if any of the claims for 
accrued benefits are denied, a timely Notice of 
Disagreement (NOD) must be filed in response 
in order to initiate an appeal of these claims to 
the Board.  She must also be informed that if an 
NOD is filed, then after receiving a Statement of 
the Case (SOC) concerning these claims, she also 
will need to file a substantive appeal for them 
(e.g., a VA Form 9 or equivalent statement) to 
perfect the appeal.  See 38 C.F.R. § 20.200 
(2005).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

